DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 13-27 are pending in this application and have been examined on the merits. Claims 1-12 have been cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 01/11/2022, with respect to claim objections have been fully considered and are persuasive.  The objections of claim 19 has been withdrawn. 
Applicant’s arguments, see pg. 9, filed 01/11/2022, with respect to indefiniteness rejections have been fully considered and are persuasive.  The rejection under 35 USC 112(b) of claim 16 has been withdrawn. 
Applicant's arguments, see pp. 9-10, filed 01/11/2022, with respect to drawing objections have been fully considered but they are not persuasive.
With respect to applicant’s argument regarding imposing requirements beyond that of PCT requirements to the drawings, the examiner does not consider the drawing objections presented to be further limitations to PCT rule 11. PCT rule 11 states the physical requirements of the drawings in an international application (i.e. no physical creases, sheet size, margins, etc…), and the drawing objections presented do are not drawn to any physical properties of the drawings. The objections as presented are directed only to the contents of the drawings and the lack of connection between the 
With respect to applicant’s argument regarding how one of ordinary skill in the art would understand a motor being connected to rotate a flap, it appears that the applicant does not show sufficient evidence to overcome the objection. Since the motor is not shown or labeled in the drawings it is not clear to one of ordinary skill in the art the location of the motor with respect to the flap, how the motor interacts to the flap, or the orientation of the motor to the flap. Since the motor is claimed structure in claim 20 it must be represented in the drawings according to 37 CFR 1.83. 
With respect to applicant’s argument regarding the flap positions within a single figure, the examiner disagrees with the assertion that one of ordinary skill in the art would readily understand the flap positions presented in Fig. 2. Since only an assertion to the clarity of the flap positions is given and no evidence the argument is not persuasive.
For the reasons stated above the drawing objections are maintained.
Applicant's arguments, see pp. 10-13, filed 01/11/2022, with respect to prior art rejections (specifically the 35 USC 103 rejection of claim 13) have been fully considered but they are not persuasive. Applicant’s argument regarding the proposed modification of US 2018/0043752 (referred to as Motomura) with 2007/0017194 (referred to a Gehring) destroying the function of Motomura is not persuasive to the examiner. Applicant argues that modifying Motomura’s outlet to produce a diffuse air flow would destroy the function of increasing the volume of air blow towards a driver. In the case of Motomura, para. [0007] of Motomura states the purpose to be “blowing out a sufficient volume of air” which is not destroyed by making one of the two air streams diffuse. Para. [0024] of Gehring discloses that diffuse porous material is able “allow the same amount of airflow as conventional air duct outlets”, thus the function of bowing sufficient airflow is preserved even with the use of Gehring’s porous material. Additionally, the applicant appears to raise the concern that the use of the Coanda effect to direct airflow would be destroyed if Motomura was modified with Gehring. The examiner is not persuaded that the inclusion of Gehring’s porous material would destroy the function of the Coanda effect. Para. [0057] of Motomura discloses the Coanda effect being enabled specifically by guiding surface 182 and para. [0056] of Motomura discloses that guiding surface 182 continues up to upper surface 701. Fig. 3 of Motomura which is annotated and provided below shows guiding surface 182 being located before the airflow exits outlet 181. When Motomura is modified with the porous material of Gehring in the way depicted in the annotated figure below the air guiding surface, and in turn the air directing mechanism, is located upstream of the porous material which produces the diffuse flow. Because of this geometry, the airflow is directed before it is diffuse and the function of directing the airflow using the Coanda effect in Motomura is preserved.

    PNG
    media_image1.png
    613
    941
    media_image1.png
    Greyscale

Annotation of Fig. 3 from Motomura
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32, 34, 36, and 38.
The drawings are objected to because: 
It is unclear how first flap 20 is directly connected to the motor or actuator (para. [0036]). It is recommended that the motor be included in the drawings in order to detail the connection between the motor and the first flap 20
Fig. 2 does not clearly show the different positions of the two flaps 20 and 22. It is recommended that a separate drawing be provided for each position.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “homogenous distribution of air flow” as claimed in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“acting mechanism” in claim 21 is considered a generic placeholder which is modified by the function “configured to assume a first position”
“acting mechanism” in claim 22 is considered a generic placeholder which is modified by the function “configured to assume a second position”
“acting mechanism” in claim 23 is considered a generic placeholder which is modified by the function “configured to assume a third position”
“acting mechanism” in claim 24 is considered a generic placeholder which is modified by the function “configured to assume a fourth position”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “acting mechanism” in claims 21, 22, 23, and 24 is being interpreted to cover the corresponding structure of “a rigid guide with a slot at one end of the guide” as disclosed in para. [0037].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 2018/0043752) and further in view of Gehring et al. (2007/0017194).
Regarding claim 13, Motomura discloses a steering wheel ventilation apparatus (air blower device 10) for a vehicle (see para. [0029]), the steering wheel ventilation apparatus comprising: a steering wheel (steering wheel 80); a ventilation device (air-conditioning unit 90) which is arranged behind the steering wheel (see Figs. 1 and 9) and has a ventilation duct (upstream duct portion 28, first duct portion 16, and second duct portion 22) with a first outlet (outlet 121) for discharging an air flow (mainstream of air FL1) directly in a direction of a vehicle occupant seated in front of the steering wheel (see Figs. 3 and 7), and a second outlet (outlet 181) for discharging an air flow (FL2. Motomura does not disclose this airflow as being diffuse), wherein the ventilation duct is configured to discharge an air flow (Airflows FL1 and FL2. See at least Fig. 3) selectively via the first outlet and/or the second outlet (para. [0071] and at least Fig. 3 disclose door 24 within upstream duct portion 28 acting as a moveable element that enables airflow to be selectively discharged via the first outlet and/or second outlet).
	Motomura does not disclose a diffuse airflow being discharged from the second outlet.
	However, Gehring does disclose a diffuse air flow (airstreams A1, A2, and A3 are diffuse. See Fig. 1 and para. [0027]) being discharged from an outlet (passage 10. See Figs. 1-2).
	Motomura and Gehring are considered analogous to the claimed invention because they both are in the field of ventilating motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the second outlet of Motomura to include the porous material of Gehring in order to soften and diffuse the airstream exiting the second outlet of Motomura, to hide the outlet of Motomura, and/or to generate a predetermined pleasing tone when air exits the second outlet of Motomura (Gehring para. [0007]).
Regarding claim 14, Motomura in view of Gehring disclose the claimed invention and Motomura further discloses wherein the ventilation duct is further configured to adjust the air flow (the upstream duct portion 28 is capable of adjusting airflow through the air blower device 10. See para. [0071]) such that: the air flow is discharged only via the first outlet (when door 24 is in position DP1 air discharges only via outlet 121. See at least Fig. 3), in order to be guided directly in the direction of the vehicle occupant (at least Fig. 4 discloses the air being discharged from outlet 121 being guided directly in the direction of driver 72), the air flow is discharged only via the second outlet (when door 24 is in position DP2 air discharges only via outlet 181. See at least Fig. 3), in order to be distributed diffusely into the surroundings of the steering wheel (at least Fig. 4 discloses the air being discharged from outlet 181 being distributed diffusely into the surroundings directly above steering wheel 80), and/or the air flow is discharged in a distributed manner via the first outlet and the second outlet (when door 24 is in an intermediate position between DP1 and DP2 air discharges via outlet 121 and outlet 181. See at least Fig. 3 and para. [0071]).
Regarding claim 15, Motomura in view of Gehring disclose the claimed invention and Motomura further discloses wherein the ventilation device is arranged centrally behind the steering wheel (Figs. 4 and 11 disclose outlets 121 and 181 of air-conditioning unit 90 being arranged centrally behind the steering wheel).
Regarding claim 16, Motomura in view of Gehring disclose the claimed invention and Motomura further discloses wherein the first outlet (outlet 121) has one or more first openings (at least Fig. 3 discloses outlet 121 having more than one openings defined by outlet ribs 125) which are configured such that the air flow exits from a plurality of first openings (at least Figs. 3 and 4 disclose airflow FL1 exiting through the multiple openings of outlet 121) and flows directly in the direction of the vehicle occupant (at least Fig. 4 discloses airflow FL1 flowing directly in the direction of driver 72. See para. [0051]) with an approximately constant flow cross section (the configuration of Fig. 7 discloses airflow FL1 being capable of exiting outlet 121 with a constant cross section when locally cooling driver 72. See para. [0074]).
Regarding claim 17, Motomura in view of Gehring disclose the claimed invention and Motomura further discloses wherein the second outlet (outlet 181) has one or more second openings (air passage 181a and 181b. See at least Fig. 3 and paras. [0058]-[0059]) which are configured such that the air flow exits from a plurality of second openings (at least Fig. 3 discloses airflow FLH1 and FLL1 exiting through air passage 181a and 181b respectively) and is distributed (see at least Fig. 3. Motomura does not disclose FLH1 and FLL1 being distributed diffusely) in the surroundings of the steering wheel (at least Fig. 4 discloses the air being discharged from outlet 181 being distributed into the surroundings directly above steering wheel 80) with a flow cross section which increases in the flow direction (at least Fig. 8 discloses airflows FL2ua and FL2ub exiting outlet 181 with a cross section which increases in the flow direction. See para. [0074]).
Motomura does not disclose an airflow being distributed diffusely.
However, Gehring does disclose an airflow being distributed diffusely (airstreams A1, A2, and A3 are being distributed diffusely. See Figs. 1-2 and para. [0027]).
Motomura and Gehring are considered analogous to the claimed invention because they both are in the field of ventilating motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the second outlet of Motomura to include the porous material of Gehring in order to soften and diffuse the airstream exiting the second outlet of Motomura, to hide the outlet of Motomura, and/or to generate a predetermined pleasing tone when air exits the second outlet of Motomura (Gehring para. [0007]).
Regarding claim 18, Motomura in view of Gehring disclose the claimed invention and Motomura further discloses wherein the second outlet (outlet 181) has one or more second openings (air passage 181a and 181b. See at least Fig. 3 and paras. [0058]- [0059]) which are configured such that the air flow exits from a plurality of second openings (at least Fig. 3 discloses airflow FLH1 and FLL1 exiting through air passage 181a and 181b respectively) and is distributed (see at least Fig. 3. Motomura does not disclose FLH1 and FLL1 being distributed diffusely) in the surroundings of the steering wheel (at least Fig. 4 discloses the air being discharged from outlet 181 being distributed into the surroundings directly above steering wheel 80) with a flow cross section which increases in the flow direction (at least Fig. 8 discloses airflows FL2ua and FL2ub exiting outlet 181 with a cross section which increases in the flow direction. See para. [0074]).
Motomura does not disclose an airflow being distributed diffusely.
However, Gehring does disclose an airflow being distributed diffusely (airstreams A1, A2, and A3 are being distributed diffusely. See Figs. 1-2 and para. [0027]).
Motomura and Gehring are considered analogous to the claimed invention because they both are in the field of ventilating motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the second outlet of Motomura to include the porous material of Gehring in order to soften and diffuse the airstream exiting the second outlet of Motomura, to hide the outlet of Motomura, and/or to generate a predetermined pleasing tone when air exits the second outlet of Motomura (Gehring para. [0007]).
Regarding claim 25, Motomura in view of Gehring disclose the claimed invention and Motomura further discloses wherein the ventilation duct (first duct portion 16) is arranged in an arcuate manner (Fig. 2 discloses outlet 121 of first duct portion 16 having an arcuate geometry) above and/or below a steering wheel column (at least Fig. 1 discloses outlet 121 being above steering column 82) which is arranged behind the steering wheel (see Fig. 1).
Regarding claim 26, Motomura in view of Gehring disclose the claimed invention and Motomura further discloses wherein the vehicle is a motor or commercial vehicle (air blower device 10 is capable of being installed in a vehicle which includes motor or commercial vehicles. See para. [0029]).
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura in view of Gehring as applied to claim 13 above, and further in view of Prieser et al. (DE 19529451).
Regarding claim 19, Motomura in view of Gehring disclose the claimed invention and Motomura further discloses wherein the ventilation duct (upstream duct portion 28, first duct portion 16, and second duct portion 22) is divided into a first duct (first duct portion 16) with the first outlet (outlet 121), and into a second duct (second duct portion 22) with the second outlet (outlet 181).
Motomura does not disclose a first flap for adjusting a flow cross section and a second flap for adjusting a flow cross section, and the first flap and the second flap are connected to one another via an acting mechanism such that the first flap and the second flap are adjustable only together at least partially.
However, Prieser does disclose a first flap (20) for adjusting a flow cross section (Figs. 1-5 disclose 20 being used to adjust airflow through 11) and a second flap (21) for adjusting a flow cross section (Figs. 4-5 disclose 21 being used to adjust airflow through 12), and the first flap and the second flap are connected to one another (Figs. 1-5 disclose 20 and 21 being connected to one another via 26) via an acting mechanism (26) such that the first flap and the second flap can be adjusted simultaneously for at least part of the adjustment of the first flap and the second flap (Figs. 1-5 disclose 20 and 21 being at least partially adjustable together since 20 adjusts by itself in Figs. 1-3 while 20 and 21 adjust together in Figs. 4-5).
Motomura and Prieser are considered analogous to the claimed invention because they both are in the field of ventilation for motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air duct of Motomura by replacing the single door with the two flap mechanism of Prieser in order to allow for more independent opening and closing of Motomura's two duct portions which enables both to be closed or one to be closed while the other is partially open in addition to one or the other being closed or both being partially open (Prieser Machine Translation, para. [0003]).
Regarding claim 20, Motomura in view of Gehring disclose the claimed invention but Motomura does not disclose wherein the first flap is connected directly to a motor or actuator for controlling the first flap, and the second flap is connected indirectly via the acting mechanism to the motor or the actuator.
However, Prieser does disclose wherein the first flap (20) is connected directly to a motor or actuator (18, 27, and 28 form the actuating mechanism for 20. See Prieser Machine Translation, para. [0011], lines 125-129) for controlling the first flap (Figs. 1-5 disclose 27 controlling 20 about 22), and the second flap (21) is connected indirectly (Figs. 1-5 disclose 21 being indirectly connected to 20 through 26) via the acting mechanism (26) to the motor or the actuator (21 is indirectly connected to 27 through 26 and 20).
Motomura and Prieser are considered analogous to the claimed invention because they both are in the field of ventilation for motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air duct of Motomura by replacing the single door with the two flap mechanism of Prieser in order to allow for more independent opening and closing of Motomura's two duct portions which enables both to be closed or one to be closed while the other is partially open in addition to one or the other being closed or both being partially open (Prieser Machine Translation, para. [0003]).
Regarding claim 21, Motomura in view of Gehring disclose the claimed invention but Motomura does not disclose wherein the acting mechanism is configured to assume a first position, in the case of which the first outlet is open completely via the first flap, whereas the second outlet is closed completely via the second flap.
However, Prieser does disclose wherein the acting mechanism (26) is configured to assume a first position (the position disclosed in Fig. 3), in the case of which the first outlet (11) is open completely via the first flap (Fig. 3 discloses 20 completely opening 11), whereas the second outlet (12) is closed completely via the second flap (Fig. 3 discloses 21 completely closing 12).
Motomura and Prieser are considered analogous to the claimed invention because they both are in the field of ventilation for motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air duct of Motomura by replacing the single door with the two flap mechanism of Prieser in order to allow for more independent opening and closing of Motomura's two duct portions which enables both to be closed or one to be closed while the other is partially open in addition to one or the other being closed or both being partially open (Prieser Machine Translation, para. [0003]).
Regarding claim 22, Motomura in view of Gehring disclose the claimed invention but Motomura does not disclose wherein the acting mechanism is configured to assume a second position, in the case of which the first outlet is closed completely via the first flap, whereas the second outlet is closed partially via the second flap.
However, Prieser does disclose wherein the acting mechanism (26) is configured to assume a second position (the position disclosed in Fig. 5), in the case of which the first outlet (11) is closed completely via the first flap (Fig. 5 discloses 20 completely closing 11), whereas the second outlet (12) is closed partially via the second flap (Fig. 5 discloses 21 partially closing 12).
Motomura and Prieser are considered analogous to the claimed invention because they both are in the field of ventilation for motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air duct of Motomura by replacing the single door with the two flap mechanism of Prieser in order to allow for more independent opening and closing of Motomura's two duct portions which enables both to be closed or one to be closed while the other is partially open in addition to one or the other being closed or both being partially open (Prieser Machine Translation, para. [0003]).
Regarding claim 23, Motomura in view of Gehring disclose the claimed invention but Motomura does not disclose wherein the acting mechanism is configured to assume a third position, in the case of which the first outlet is closed partially via the first flap, whereas the second outlet is closed partially via the second flap.
However, Prieser does disclose wherein the acting mechanism (26) is configured to assume a third position (the position disclosed in Fig. 4), in the case of which the first outlet (11) is closed partially via the first flap (Fig. 4 discloses 20 partially closing 11), whereas the second outlet (12) is closed partially via the second flap (Fig. 4 discloses 21 partially closing 12).
Motomura and Prieser are considered analogous to the claimed invention because they both are in the field of ventilation for motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air duct of Motomura by replacing the single door with the two flap mechanism of Prieser in order to allow for more independent opening and closing of Motomura's two duct portions which enables both to be closed or one to be closed while the other is partially open in addition to one or the other being closed or both being partially open (Prieser Machine Translation, para. [0003]).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura in view of Gehring as applied to claim 13 above, and further in view of US 2017/0144689 (Peng et al.).
Regarding claim 27, Motomura in view of Gehring discloses the invention of claim 13 but the combination may not be considered to explicitly disclose that the diffuse air flow provides a homogenous distribution of the air flow around the steering wheel.
However, Peng does disclose a diffuse air flow (stream of air being distributed by distributor 26 as disclosed by para. [0009] and Fig. 2) providing a homogenous distribution of the air flow (para. [0047] discloses the formation of an umbrella air flow of homogenous type with a collective increasing cross-section in a similar fashion to the applicant’s specification. See Figs. 2-3) around a steering wheel (steering device 2. See at least Fig. 2 and paras. [0043] and [0047]).
Motomura and Peng are considered analogous to the claimed invention because they both are in the field of vehicle ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioning system of Motomura to include the air distributor of Peng in order to control the climatic parameters of devices gripped by the driver like a steering wheel (Peng, para. [0009]).
Allowable Subject Matter
Claim 24 is allowed as an independent claim over the prior art. The reasons for the allowed subject matter of claim 24 continues from the reasons presented in the Non-Final rejection of 11/03/2021. The closest art identified is US 9,175,873 (referred to as Sheldon) which does disclose multiple configurations of two panels opening and closing, however the invention of Sheldon does not disclose at least one of the four configurations described in claim 24. Additionally, it would not be obvious to one of ordinary skill in the art to modify Motomura with Sheldon since the mechanism of Sheldon would likely impede the function of Motomura.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,342,173 (Vera) discloses the use of the Coanda effect to guide air before passing through a diffusor;
US 6,007,420 (Harm et al.) discloses diffusion of air through outlets located on a steering wheel;
US 7,614,682 (Major et al.) discloses an air outlet directly behind a steering wheel;
US 2015/0158370 (Glaser et al.) discloses an internal ventilation system for a steering wheel.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). The reason for making this action final are due to the examiner being unpersuaded by the applicant’s arguments of 01/11/2022, all of which were addressed in the Response to Arguments section above. Additionally, the argument regarding claim 27 requires a new ground of rejection due to previously unclaimed limitations such as the presence of a homogenous airflow around the steering wheel.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762